DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1- 15, filed as preliminary amendment, are currently pending and have been considered below.
Priority
The application 17/078,850 is filed on 10/23/2020. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19204967.4 filed on 10/23/2019.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/27/20 and 10/23/2020 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-8,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Ohtomo et al. (US 20170059696 A1), (hereinafter Ohtomo) in view of Rodney et al. (US 9003862 B2) (hereinafter Rodney) .
Regarding claim 1 Ohtomo teaches a method for determining a calibrated leveling of a surveying instrument (Para 0066, surveying instruments) with an accelerometer (Para 0058, “acceleration sensor”), the method comprising:
	 5 moving of the accelerometer around a rotation axis of the surveying instrument (Para 0060, “the second tilt sensor 72 (according to Para 0058 this tilt sensor can be acceleration sensor or accelerometer). Further, the tilt angle calculating unit 68 calculates a rotation angle of the first encoder 62 and a rotation angle of the second encoder 66 corresponding to the tilt angle and the tilting direction.”), the accelerometer being arranged at a known position with respect to the rotation axis (Para 0059, “ Each of the first tilt sensor 71 and the second tilt sensor 72 is capable of individually detecting tilts in two axial directions of a rotating direction (a tilt direction)detected by the first encoder 62 and a rotating direction (a tilt direction) detected by the second encoder 66”. Also, Para 0078 says – “First, a horizontal condition is detected by the first tilt sensor 71, and the attitude 9i.e. position) change thereafter is obtained by the second sensor 72 with high responsiveness”), wherein during the moving: 
	 acquiring of a movement profile of the moving using a rotational position encoder for the rotation axis (Para 0059, “Each of the first tilt sensor 71 and the second tilt sensor 72 is capable of individually detecting tilts in two axial directions of a rotating direction (a tilt direction) (i.e. movement profile. In light of specification movement profile can be a movement trajectory i.e. a direction) detected by the first encoder 62 and a rotating direction (a tilt direction) detected by the second encoder 66”. Also based on Para 0063, “Further, the attitude detecting device 7 is set in such a manner that both the output of the first encoder 62 and the output of the second encoder 66 indicate a reference position (the rotation angle 0°) (i.e. movement profile) respectively.”), and
	Ohtomo is silent with regards to 10- sensing an acceleration due to dynamics of the moving by the accelerometer as accelerometer readings, - deriving at least one calibration parameter for the accelerometer based on the movement profile, the corresponding accelerometer readings and the known position; and 15- providing the calibrated leveling to the surveying instrument by applying the at least one calibration parameter to the accelerometer readings.
	Rodney teaches sensing an acceleration due to dynamics of the moving by the accelerometer as accelerometer readings (Col 1, line 50 -55,“ Sensor instrumentation, including orientation responsive sensors such as a magnetometers or accelerometers (i.e. sensing acceleration), can be used to Survey the formation and create a profile, model, or image thereof”), - deriving at least one calibration parameter for the accelerometer based on the movement profile, the corresponding accelerometer readings and the known position (Col 10, line 15 -20, “A method includes simultaneously measuring inclination, tool face and accelerometer calibration parameters”); and 15- providing the calibrated leveling to the surveying instrument by applying the at least one calibration parameter to the accelerometer readings (Col 9, line 5-15, “In some embodiments, the sensor 214 is an accelerometer, and calibrating the accelerometer along the orbit allows for determining a tool inclination angle and a tool face value simultaneously with the sensor calibration parameters (i.e. Scale factor, bias and misalignments).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrated parameter for the accelerometer as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Any drift or shift while using the accelerometer reduce the accuracy of the measurement. Continuous calibration of the accelerometer as explained in Rodney ensure the measurement to be accurate. Therefore, this technique of utilizing calibration for accelerometer and applying calibration parameters for accelerometer reading would enhance measurement reliability and keep the error low (Rodney, Col 2 and 9).
Regarding claim 5 the combination of Ohtomo and Rodney teaches the limitations of claim 1.
	Ohtomo is silent with regards to wherein the calibration parameter comprises a sensitivity matrix of the accelerometer readings.
	 Rodney teaches wherein the calibration parameter comprises a sensitivity matrix of the accelerometer readings (Col 7, “accelerometer axis of sensitivity”).
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement calibrated parameter for the accelerometer as sensitivity as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Any drift or shift while using the accelerometer reduce the accuracy of the measurement. Therefore, this technique of utilizing sensitivity calibration for accelerometer and applying calibration parameters for accelerometer reading would enhance measurement reliability and keep the error low (Rodney, Col 2 and 9).
Regarding claim 6 the combination of Ohtomo and Rodney teaches the limitations of claim 1.
	Ohtomo is silent with regards to wherein the calibration parameter comprises a time delay offset of the accelerometer readings with respect to the movement profile.	 	Rodney teaches wherein the calibration parameter comprises a time delay offset of the accelerometer readings with respect to the movement profile (Col 4, line 55-60, “the calibration curve is not a repeatable function of the temperature. Thus, in some embodiments, it is necessary to calibrate the sensors in-situ, or “on the fly” or “real-time.” and in very close time proximity to the time of each measurement.” Also, col 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the calibration parameter comprises a time delay offset of the accelerometer readings with respect to the movement profile as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Therefore, this technique of utilizing time delay offset for calibration for accelerometer and applying calibration parameters for accelerometer reading would enhance measurement reliability and keep the error low (Rodney, Col 2 and 9).

Regarding claim 7 is the combination of Ohtomo and Rodney teaches the limitations of claim 1.
	Ohtomo is silent with regards to wherein the movement profile comprises at least one portion of constant rotational speed movement based on which the calibration parameter is derived.
	Rodney teaches wherein the movement profile comprises at least one portion of constant rotational speed movement based on which the calibration parameter is derived (Col 10, line 45 -50, “Disclosed herein are embodiments of in-situ calibration of cross-axial sensors (inclinometers or magnetometers or gyros) via the rotational and gimbaling mechanisms described. Such techniques can be applied to inclinometers, magnetometers, gyros and accelerometers used for downhole vibration and shock measurement.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement rotational data as calibration parameter as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Adjusting rotational data for calibration reduces overall error and increase accuracy. Therefore, this technique of utilizing rotational data would facilitate the overall calculation accurately (Rodney, Col 8-10).

Regarding claim 8 the combination of Ohtomo and Rodney teaches the limitations of claim 1.
	Ohtomo is silent with regards to wherein the movement profile comprises at least one angular acceleration portion of the moving, based on which the calibration parameter is derived.
	 Rodney teaches wherein the movement profile comprises at least one angular acceleration portion of the moving, based on which the calibration parameter is derived. (Col 9, “In further embodiments, measurements are taken while continuously manipulating the sensing axis around an orbit. In some embodiments, the sensor 214 is an accelerometer, and calibrating the accelerometer along the orbit allows for determining a tool inclination angle and a tool face value simultaneously with the sensor calibration parameters (i.e. Scale factor, bias and misalignments).”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the movement profile comprises at least one angular acceleration portion of the moving, based on which the calibration parameter is derived as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Any drift or shift while using the accelerometer reduce the accuracy of the measurement. Therefore, this technique of utilizing angular parameter for calibration for accelerometer and applying calibration parameters for accelerometer reading would enhance measurement reliability and keep the error low (Rodney, Col 2 and 9).

Regarding independent claim 12 Ohtomo teaches a geodetic surveying instrument (Para 0066, “surveying instrument”) configured to direct a measurement light beam into a desired measurement direction in space (Abstract, “a measuring instrument, which comprises a measuring unit for projecting a distance measuring light toward an object to be measured and for performing a distance measurement by receiving a reflected light from the object to be measured, and an attitude detecting device integrally provided with the measuring unit”), the geodetic surveying instrument 30comprising: 
	 at least one rotational movement axis for providing a positioning of the measurement direction of the geodetic surveying instrument (Para 0047, “Thus, the horizontal detecting unit 25 is rotatably supported in two axial directions with respect to the outer frame 51, and a mechanism to rotatably support the inner frame 53 and a mechanism to rotatably support the horizontal detecting unit 25 make up together a gimbal mechanism.”)
 a rotational position encoder configured for deriving a rotational direction value of the movement axis as a measurement value of the measurement direction of the geodetic surveying instrument (Para 0059, “Each of the first tilt sensor 71 and the second tilt sensor 72 is capable of individually detecting tilts in two axial directions of a rotating direction (a tilt direction) (i.e. movement profile. In light of specification movement profile can be a movement trajectory i.e. a direction) detected by the first encoder 62 and a rotating direction (a tilt direction) detected by the second encoder 66”. Also based on Para 0063, “Further, the attitude detecting device 7 is set in such a manner that both the output of the first encoder 62 and the output of the second encoder 66 indicate a reference position (the rotation angle 0°) (i.e. movement profile) respectively.”); and 
a tilt sensor for deriving a leveling for the measurement value, wherein the tilt 5sensor comprises an accelerometer arranged at a known position with a distance greater zero from the movement axis ( Para 0058, “For instance, the first tilt sensor 71 is a tilt detector for detecting the horizontality depending on a change of a reflection angle of a reflection light by projecting a detection light to a horizontal liquid surface or an air bubble tube for detecting the tilt depending on a positional change of an air bubble as sealed. Further, the second tilt sensor 72 is to detect a tilt change with high responsiveness. For instance, the second tilt sensor 72 is an acceleration
sensor (i.e. accelerometer).”) and 
Ohtomo is silent with regards to a calibration unit configured to derive at least one calibration parameter for the accelerometer during a dynamical rotation of the accelerometer around the movement axis along a trajectory and providing thereby calibrated accelerometer readings as the calibrated leveling 10reference.
	Rodney teaches a calibration unit configured to derive at least one calibration parameter for the accelerometer (Col 10, line 15 -20, “A method includes simultaneously measuring inclination, tool face and accelerometer calibration parameters”) during a dynamical rotation of the accelerometer around the movement axis along a trajectory and providing thereby calibrated accelerometer readings as the calibrated leveling 10reference  (Col 9, line 5-15, “In some embodiments, the sensor 214 is an accelerometer, and calibrating the accelerometer along the orbit allows for determining a tool inclination angle and a tool face value simultaneously with the sensor calibration parameters (i.e. Scale factor, bias and misalignments).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrated parameter for the accelerometer as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Any drift or shift while using the accelerometer reduce the accuracy of the measurement. Continuous calibration of the accelerometer as explained in Rodney ensure the measurement to be accurate. Therefore, this technique of utilizing calibration for accelerometer and applying calibration parameters for accelerometer reading would enhance measurement reliability and keep the error low (Rodney, Col 2 and 9).
Regarding claim 15 the combination of Ohtomo and Rodney teaches the limitations of claim 12.
	Ohtomo is silent with regards to wherein the trajectory is controlled by the calibration unit and configured to comprise at least one constant rotation speed phase, during which the acceleration values and the angular orientation values are derived for the calibration.
 	Rodney teaches wherein the trajectory is controlled by the calibration unit and configured to comprise at least one constant rotation speed phase, during which the acceleration values and the angular orientation values are derived for the calibration.
 (Col 9, “In further embodiments, measurements are taken while continuously manipulating the sensing axis around an orbit. In some embodiments, the sensor 214 is an accelerometer, and calibrating the accelerometer along the orbit allows for determining a tool inclination angle and a tool face value simultaneously with the sensor calibration parameters (i.e. Scale factor, bias and misalignments).”). Col 10, line 45 -50, “Disclosed herein are embodiments of in-situ calibration of cross-axial sensors (inclinometers or magnetometers or gyros) via the rotational and gimbaling mechanisms described. Such techniques can be applied to inclinometers, magnetometers, gyros and accelerometers used for downhole vibration and shock measurement.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement rotational data as calibration parameter as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Adjusting rotational data for calibration reduces overall error and increase accuracy. Therefore, this technique of utilizing rotational data would facilitate the overall calculation accurately (Rodney, Col 8-10).

Claims 2,3,4 ,9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Ohtomo  in view of Rodney and further in view of  Jordil et al. (US 20150219455 A1) (hereinafter Jordil) .
Regarding claim 2 the combination of Ohtomo and Rodney teaches the limitations of claim 1
	Rodney further teaches one calibration parameter is performed based on a model of the accelerometer (Col 1, line 50-55, “The evaluation tool may include a fluid identification (ID) system with sampling chambers or bottles. Sensor instrumentation, including orientation responsive sensors such as a magnetometers or accelerometers, can be used to survey the formation and create a profile, model, or image thereof”. Col 10, line 35-45“In further embodiments of determining calibration parameters while, for example, determining inclination, a response model is defined for the system, making a set of measurements along an orbit, and conducting an iterative binary search for the bias, Scale factor misalignment and inclination that give the best agreement within a pre-specified accuracy”)
	The combination is silent with regards to wherein the accelerometer is a micro- electromechanical system (MEMS) accelerometer.
	Jordil teaches wherein the accelerometer is a micro- electromechanical system (MEMS) accelerometer (Para 0024, “The tilt detector (according to Ohtomo tilt detector can be an accelerometer) can be of any type that outputs an electronic signal (local gravity vector data) that can be processed and interpreted by electronic calculation means; for instance, the tilt detector can be a liquid-level sensor, bubble sensor or a MEMS sensor.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the accelerometer is a micro- electromechanical system (MEMS) accelerometer as taught by Jordil into the accelerometer system of Ohtomo as modified by Rodney since the technique of Jordil is applied on the accelerometer system. Therefore, this utilizing a MEMS sensor would facilitate small formfactor and size still providing good measurement data (Jordil, Para 0003 -0004).

Regarding claim 3 the combination of Ohtomo, Rodney and Jordil teaches the limitations of claim 2.
	Ohtomo is silent with regards to wherein the deriving of the at least one calibration parameter is performed by calculating a mathematical or statistical estimator or a least square solution for the calibration parameter in the model of the 25accelerometer.
	Rodney teaches wherein the deriving of the at least one calibration parameter is performed by calculating a mathematical or statistical estimator or a least square solution for the calibration parameter in the model of the 25accelerometer (Col 9, “In exemplary embodiments, a linear trend of the calibration parameters as a function of time is used to note points that fall off the trend by more than a specified amount (e.g., 3 standard deviations). The linear trend is obtained either using a least square fit or a Kaiman finer, or in oilier ways for other embodiments”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement calibrated parameter for the accelerometer using least square method as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Least square is a popular and well-known technique to continue a linear trend for missing data points Therefore, this technique of utilizing least square method to fix a sudden discontinuity in any calibration parameter would facilitate the overall calculation accurately (Rodney, Col 9).

Regarding claim 4 and 13 the combination of Ohtomo, Rodney and Jordil teaches the limitations of claim 2 and 12 respectively.
	Ohtomo is silent with regards to wherein the calibration parameter comprises a bias offset of the accelerometer readings.
	Rodney teaches wherein the calibration parameter comprises a bias offset of the accelerometer readings (Col 8, line 50 -60, “The measurements taken as just described, can be used to determine scale factor and bias. Scale factor and bias (as well as misalignment terms) can be calculated. In some embodiments, the measurements taken by the sensor 214 are fitted to a sine wave with an offset. The offset provides the bias, and the amplitude provides the scale factor.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement bias offset for the calibrated parameter for the accelerometer method as taught by Rodney into the accelerometer system of Ohtomo since the technique of Rodney is applied on the accelerometer system. Adjusting bias offset is a popular and well-known technique to reduce overall error and increase accuracy. Therefore, this technique of utilizing bias offset would facilitate the overall calculation accurately (Rodney, Col 9).
Regarding claim 9 the combination of Ohtomo and Rodney teaches the limitations of claim 1.
	Ohtomo is silent with regards to wherein the moving is done while performing a control according to a desired movement profile and sending the control to a motorized drive mechanism for rotating the rotational axis of the instrument.
	Jordil teaches wherein the moving is done while performing a control according to a desired movement profile ( Para 0048 , “The depicted survey pole 10 comprises as components of the inclination sensor according to the invention a tilt detector 18 for the detection of a tilt of the pole axis 15 with respect to a local gravity vector and for the provision of gravity vector data, a GNSS receiver, in particular a GPS antenna, as position determination device 19 for detecting a current position of the Surveying pole 10, and a calculation unit 17 having display and controlling means 16.”) and sending the control to a motorized drive mechanism for rotating the rotational axis of the instrument (Para 0051, “The telescope unit 23 is arranged on the support 22 tilt ably around a horizontal axis and thus can be rotated horizontally and vertically with respect to the base 21. Motor means (not shown) are provided for performing the required tilting movements (i.e. rotation) for the alignment of the telescope unit 23.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement control mechanism as taught by Jordil into the accelerometer system of Ohtomo as modified by Rodney since the technique of Jordil is applied on the accelerometer system. Therefore, usage of motor control would bring advantage of automation for the whole system and make the process more efficient (Jordil, Para 0050 -0051)
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Ohtomo  in view of Rodney and further in view of  Johnson et al. (US 20120203487A1) (hereinafter Johnson) .
Regarding claim 11 the combination of Ohtomo and Rodney teaches the limitations of claim 1.
	The combination is silent with regards to wherein the deriving of the at least one calibration parameter based on the movement profile comprises a deriving of an angular velocity as a time derivative of angular orientation values from the rotational position encoder or comprises a deriving of an angular acceleration as a second time derivative of angular orientation values from the rotational position encoder.
	Johnson teaches wherein the deriving of the at least one calibration parameter based on the movement profile (Para 0061, angular displacement) comprises a deriving of an angular velocity as a time derivative of angular orientation values from the rotational position encoder or comprises a deriving of an angular acceleration as a second time derivative of angular orientation values from the rotational position encoder (Para 0083, “time derivative”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time derivative as taught by Johnson into the accelerometer system of Ohtomo as modified by Rodney since the technique of Jordil is applied on the accelerometer system. Utilizing time derivative is a common and popular practice in any mathematical calculation. Therefore, usage time derivative would make the calculation value error free (Johnson, para 0010-0012).

Regarding claim 14 the combination of Ohtomo and Rodney teaches the limitations of claim 12.
	The combination is silent with regards to wherein the calibration unit is configured to derive an angular velocity as a time derivative of the rotational direction values from the rotational position encoder and thereof a centrifugal acceleration at the known position of the accelerometer is calculated as a known acceleration value for the calibrating of the accelerometer when rotating with the 0 angular velocity or the calibration unit is configured to derive an angular acceleration as a second time derivative of the rotational direction values from the rotational position encoder and thereof an Euler acceleration at the known position is calculated as a known acceleration value for the calibrating of the accelerometer when rotating with the angular acceleration. 	
	Johnson teaches  wherein the calibration unit is configured to derive an angular velocity as a time derivative of the rotational direction values from the rotational position encoder and thereof a centrifugal acceleration at the known position of the accelerometer is calculated as a known acceleration value for the calibrating of the accelerometer when rotating with the angular velocity or the calibration unit is configured to derive an angular acceleration as a second time derivative of the rotational direction values from the rotational position encoder ( Para 0061 -0063) and thereof an Euler acceleration at the known position is calculated as a known acceleration value for the calibrating of the accelerometer when rotating with the angular acceleration (Fig 8 , Para 0131). 	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time derivative as taught by Johnson into the accelerometer system of Ohtomo as modified by Rodney since the technique of Jordil is applied on the accelerometer system. Utilizing time derivative is a common and popular practice in any mathematical calculation. Therefore, usage time derivative would make the calculation value error free (Johnson, para 0010-0012).


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Bose et al. (US 2015/0318015 A1) – This art teaches multi sensor event detection for orientation and other movement parameter.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/6/2022